Citation Nr: 0013675	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  95-41 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises of the Regional Office (RO) in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
VA improved pension benefits in the amount of $24, 766.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to January 
1966, and from January 1977 to May 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 decision of the 
Committee on Waivers and Compromises (Committee) of the RO of 
the VA in Winston-Salem, North Carolina.  The veteran 
appealed and was afforded a hearing at the RO before the 
undersigned acting member of the Board in July 1997.  By 
decision of December 1997, the case was remanded by the Board 
for evidentiary development.  The case has now been returned 
to the Board for further appellate consideration.


REMAND

At the time of the December 1997 Board remand, the veteran 
had asserted that his VA pension benefits should not be 
retroactively adjusted based on the following: he was unaware 
of his obligation to report Social Security benefits; he did 
report the loss of his wife to VA personnel; and because he 
did not know that he was obligated to report gambling 
winnings.  The veteran testified to his poor health during 
the period in which he received the additional income in 
question.  After the RO retroactively reduced the veteran's 
pension benefits, the veteran requested a waiver of the 
resulting overpayment.

The Board concluded that a review of the facts of this case 
warranted further development.  Specifically, the veteran had 
testified that he was never provided Income Verification 
Reports (EVRs) until February 1994, when he completed an EVR 
and sent it to VA.  A review of the record does not disclose 
an EVR that was received from the veteran prior to February 
1994.  The record further reveals that in 1990, the veteran 
suffered a heart attack and was hospitalized.  He was again 
hospitalized in December 1991 for coronary artery bypass 
surgery and was released the day of his wife's death, 
December 19, 1991.  He was then readmitted almost immediately 
for a heart transplant and remained hospitalized for 6 to 8 
months.  During 1990 and into 1991, the veteran began 
receiving Social Security benefits and received the 
unreported income in question.  The veteran has testified 
that his family was taking care of his finances during his 
prolonged illness and that period in his life was very 
confusing.

It was specifically requested in the December 1997 Board 
remand, based on the veteran's contentions outlined above, 
that the RO verify whether or not the veteran was provided 
EVRs from 1991 through 1993.  If it was determined that the 
veteran had in fact been provided with EVRs for 1991, 1992 
and 1993, copies of those EVRs were to be associated with the 
claims file.  In addition, a review of the veteran's medical 
records following his wife's death was to be conducted to 
verify whether or not there was any documentation that he 
notified VA of her death.

Pursuant to the December 1997 Board remand, there are some 
confusing notations in the claims folder between RO personnel 
about the availability of EVRs for association with the 
claims folder.  Thereafter, without explanation, the RO 
indicated in the March 1999 supplemental statement of the 
case (SSOC) that there was no evidence that veteran had been 
sent an EVR for the 1991 calendar year.  The RO clearly 
stated that the 1992 and 1993 EVRs were od record.  
Nevertheless, the EVRs for 1992 and 1993 are not currently in 
the claims folder.  Where the remand orders of the Board are 
not complied with, the Board errs in failing to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  On 
remand, the EVRs for 1992 and 1993 must be placed in the 
claims folder.  

The RO also concluded in the March 1999 SSOC that there was 
no evidence in VA treatment records to document that the 
veteran had notified VA personnel of the death of his wife.  
Appellate review of the claims folder, however, has found 
otherwise.  Specifically, VA treatment records reflect 
notations in June and July 1992 that the veteran was 
"widowed."  

The Board also notes that the veteran is still disputing the 
validity of the debt at issue in this case.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a debtor requests a waiver and simultaneously 
asserts that the underlying debt is invalid, VA must resolve 
both matters.  Schaper v. Derwinski, 1 Vet. App 430 (1991).  
The Board finds that such a scenario exists in this case, and 
that the RO should address the issue of creation of the 
overpayment on remand.  In addition, the Court has clearly 
stated its intention to discourage piecemeal consideration of 
claims, and has held that if one issue has a significant 
impact on another issue, then such issues are inextricably 
intertwined and must be adjudicated together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991). 

If the issue of creation of the overpayment is not resolved 
in the veteran's favor on remand, the veteran still requests 
a waiver of the debt at issue.  Prior to appellate review on 
the issue of waiver, the Board finds that a current and 
completed Financial Status Report should be obtained from the 
veteran.

Also, considering the fact that much of the calculated 
overpayment resulted from unreported Social Security 
Administration (SSA) disability payments, the RO should 
obtain verification of all payments of SSA disability 
benefits from January 1990 tot he present.  

Finally, in light of the issues noted above, the multiple 
sources for the unreported income or reason for the creation 
of the alleged overpayment, and the differing time frames 
involved, the Board believes that a paid and due audit would 
be helpful to determine the exact amount of any properly 
created overpayment.  

Based on the foregoing, and in order to fairly and fully 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following action:

1.  The RO should associate copies of the 
EVRs for 1992 and 1993 with the claims 
folder.

2.  The RO should obtain a current 
completed financial status report from 
the veteran and associate such report 
with the claims folder.

3.  The RO should conduct a paid and due 
audit for the entire period from January 
1990 through the December 1993.  

4.  The RO should formally adjudicate the 
issue of whether the entire overpayment 
charged to the veteran was properly 
created.  Consideration should be given 
to the facts and arguments set forth 
above.  The veteran and his 
representative should be notified of this 
determination.

5.  If an overpayment remains, the RO 
should refer this matter to the Committee 
in order to re-adjudicate the veteran's 
claim for entitlement to a waiver of 
recovery of an overpayment of improved 
pension benefits.  If the action taken is 
adverse to the veteran, he and his 
representative should be furnished with a 
SSOC that contains a summary of the 
relevant evidence and a citation and 
discussion of all of the applicable laws 
and regulations including the issue of 
creation of the overpayment.  He should 
also be afforded the opportunity to 
respond to that SSOC before the claim is 
returned to the Board.

No action is required of the veteran until further notice.  
The Board expresses no opinion, either factual or legal, as 
to the ultimate determination warranted in this case pending 
completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	William Harryman
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


